Although a court is free to reserve the right to order restitution as part of a plea bargain, the plea minutes in this case do not indicate that the plea of guilty was negotiated with terms that included restitution (see People v Ortega, 61 AD3d 705, 706 [2009]; People v Kegel, 55 AD3d 625 [2008]; People v Henderson, 44 AD3d 873, 873-874 [2007]; People v Cisco, 208 AD2d 643 [1994]; People v Cowan, 168 AD2d 509 [1990]). Accordingly, under the circumstances of this case, where the defendant requests only that we vacate the restitution provision of his sentence, and upon the People’s consent thereto, we modify the sentence by vacating the provision directing the defendant to pay restitution in the sum of $651.41 so as to conform with the terms of his plea agreement. Angiolillo, J.P, Balkin, Austin and Miller, JJ., concur.